       Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JAMES SMALLS,

                           Plaintiff,
                                                           18 Civ. 5428 (KPF)
                        -v.-

NEW YORK CITY EMPLOYEES’ RETIREMENT                     OPINION AND ORDER
SYSTEM (NYCERS),

                           Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff James Smalls, proceeding pro se, seeks redress of the temporary

suspension of his pension benefits by Defendant New York City Employees’

Retirement System (“NYCERS”). On March 11, 2020, the Court held a one-day

bench trial to resolve the parties’ remaining disputes concerning Plaintiff’s

procedural due process and breach of contract claims, at the conclusion of

which it dismissed the latter. This Opinion constitutes the Court’s Findings of

Fact and Conclusions of Law pursuant to Federal Rule of Civil Procedure 52 on

Plaintiff’s procedural due process claim.

      The Court has reviewed the parties’ pre-trial submissions, the transcript

of the trial, and the trial exhibits. The Court’s review of these documents is

enhanced by its own recollection of the trial. For the reasons that follow, the

Court finds that Defendant is not liable for any violation of Plaintiff’s

procedural due process rights.
       Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 2 of 13




                            PROCEDURAL HISTORY

      Prior proceedings before this Court narrowed the issues in dispute at the

bench trial. Therefore, for completeness, the Court includes the relevant

procedural history of the case.

      Proceeding pro se, Plaintiff filed his Amended Complaint against

Defendants NYCERS, NYCERS Executive Director Melanie Whinnery, and City

Comptroller Scott M. Stringer on June 26, 2018. (See generally Dkt. #3).

Plaintiff asserted that the temporary suspension of his pension payments

constituted: (i) a violation of his right to due process under the Fourteenth

Amendment of the federal Constitution and Article I § 6 of the New York

Constitution; (ii) a breach of contract; and (iii) a breach of fiduciary duty. (See

id. at 8, 13-14). Insofar as Plaintiff brought claims against Defendants for

violation of his federal constitutional rights, the Court construed these claims

as brought under 42 U.S.C. § 1983.

      On November 15, 2018, Defendants filed a motion to dismiss for failure

to state a claim under Federal Rule of Civil Procedure 12(b)(6). (Dkt. #22-24).

On August 7, 2019, the Court granted in part and denied in part Defendants’

motion to dismiss. See Smalls v. N.Y.C. Emps. Ret. Sys., No. 18 Civ. 5428

(KPF), 2019 WL 3716444, at *9 (S.D.N.Y. Aug. 7, 2019) (“Smalls I”). The Court

dismissed Plaintiff’s claims against individual Defendants Whinnery and

Stringer, as well as the breach of fiduciary duty claim against all Defendants.

Id. However, Plaintiff’s claims against NYCERS for denial of procedural due

process and breach of contract survived. Id. Thus, NYCERS was the sole

                                         2
          Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 3 of 13




remaining Defendant. Following the resolution of Defendants’ motion to

dismiss, the parties commenced discovery. (Dkt. #35-38).

         In a January 10, 2020 pretrial conference, the Court scheduled a date

and time for the bench trial between Plaintiff and Defendant NYCERS. (Dkt.

#39). The Court also ordered the parties’ Joint Pretrial Order, motions in

limine, and any pretrial memoranda of law to be due by February 12, 2020.

(Id.).

         After the Court scheduled a bench trial with the parties, Plaintiff moved

for summary judgment pursuant to Federal Rule of Civil Procedure 56(c) on

February 11, 2020. (Dkt. #45). On February 13, 2020, the Court denied

Plaintiff’s application for summary judgment because the parties would argue

the very issues he raised at the scheduled bench trial. (Dkt. #46).

         On February 14, 2020, Defendant submitted a pretrial letter, which

included: (i) a Joint Pretrial Order; (ii) Defendant’s motion in limine;

(iii) Defendant’s pretrial memorandum of law; and (iv) Defendant’s Proposed

Findings of Fact and Conclusions of Law. (Dkt. #52-54). In the letter,

Defendant expressed its inability to obtain Plaintiff’s input on the Joint Pretrial

Order. (Dkt. #54). Defendant further attached email correspondence with

Plaintiff showing that, in lieu of contributing to the Joint Pretrial Order,

Plaintiff had written to Defendant, “I assert summary judgment FTC 56.” (Id.).

Since the Court had already denied Plaintiff’s motion for summary judgment,

the Court reminded Plaintiff that he must comply with the Court’s Order




                                          3
        Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 4 of 13




requiring the submission of a Joint Pretrial Order, motions in limine, and any

other pretrial memoranda of law. (Dkt. #54).

       On February 27, 2020, the parties appeared before the Court for a final

pretrial conference. (See generally Dkt. #65 (“Feb. 27 Tr.”)). On March 5,

2020, the Court received Plaintiff’s second Proposed Joint Pretrial Order. (Dkt.

#62). The Court admitted the majority of Plaintiff’s exhibits into evidence,

while it noted that almost all of the documents were duplicative of Defendant’s

exhibits. (Id.). 1

       Plaintiff failed to submit an affidavit of direct testimony in advance of the

bench trial in this action, despite such an affidavit being required by

Rule 7(C)(i) of this Court’s Individual Rules of Practice in Civil Cases. The

Court reminded Plaintiff of this requirement on several occasions. (See, e.g.,

Dkt. #39; Dkt. #54; Feb. 27 Tr. 5:1-18). In light of Plaintiff’s pro se status, the

Court granted Plaintiff two extensions to submit his direct testimony affidavit

by March 6, 2020. (Dkt. #54; Feb. 27 Tr. 34:9-15). However, by March 9,

2020, less than 48 hours before the bench trial, Plaintiff was unable to meet

his deadline. (Dkt. #63). Defendant requested to preclude any direct testimony

by Plaintiff at trial. (Dkt. #63). Given Plaintiff’s inability to provide any

justification for his failure to submit an affidavit of direct testimony and the

substantial prejudice that Defendant would have suffered if Plaintiff had been


1      The Court admitted into evidence Plaintiff’s proposed Exhibits 1, 2, 3, 4, 5, 6, 7, 9, 10,
       11, 12, 13, 28, and 32, but did not admit Exhibits 15 through 19 because of
       incompleteness. (Dkt. #62). The Court instead allowed admission of the entire
       documents to which the proposed exhibits belonged. (Id.). Finally, the Court did not
       admit Exhibits 29, 30, and 31, as the Court did not deem those proposed exhibits to be
       either proper evidence or relevant. (Id.).

                                               4
        Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 5 of 13




allowed to provide direct testimony at such a late juncture, the Court granted

Defendant’s request and precluded Plaintiff from offering any direct testimony

at trial. (Dkt. #64).

      The bench trial for this action was held on March 11, 2020. (Minute

Entry for March 11, 2020). Given the preclusion of any direct testimony from

Plaintiff, the Court solely reviewed documentary evidence and did not hear

from any live witnesses. (Dkt. #67 (“Trial Tr.”) at 22:13-21). At the conclusion

of trial, Defendant moved pursuant to Federal Rule of Civil Procedure 50 for

Judgment as a Matter of Law as to the remaining due process and breach of

contract claims. (Id. at 41:2-3). The Court denied Defendant’s motion as to the

due process claim because the Court determined that it needed to consider the

legal questions implicated by the claim more fully before rendering a decision.

(Id. at 48:8-22). However, the Court granted Defendant’s motion as to the

breach of contract claim, finding that Plaintiff had failed to offer any evidence of

damages. (Id. at 48:23-49:21).

      The Court asked the parties if they had further materials they wished to

submit regarding the due process claim, and the parties advised the Court that

they had no further arguments. (Trial Tr. 51:10-52:1). The Court therefore

closed the record and informed the parties that it would decide the due process

claim at an appropriate time. (Id. at 52:2-3). The Court has now fully

considered the parties’ arguments regarding the remaining due process claim

and is prepared to issue its decision as to whether Defendant violated Plaintiff’s

procedural due process rights.

                                         5
       Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 6 of 13




                                  FINDINGS OF FACT 2

      Defendant is the administrator of the New York City Employees’

Retirement System Pension Plan, which offers retirement plans for public

sector employees. (Pl. Ex. 32 at 1). Other than retirement plans, Defendant

also offers disability benefits, death benefits, and loans to its members. (Id. at

1-2). Plaintiff is a former employee of the New York City Transit Authority. (Id.

at 4). Plaintiff was a city employee from November 7, 1988, until June 6, 2006.

(Id.). Plaintiff became a NYCERS member on November 10, 1988. (Id.).

      Over the course of his time as a NYCERS member, Plaintiff fell into a

state of deficiency for two reasons. First, Plaintiff applied for and received

several loans from NYCERS during his time as a city employee. (See Def.

Ex. E-Q; Pl. Ex. 32 at 4-5). All such loans were drawn against Plaintiff’s

Member Contribution Accumulation Fund (“MCAF”), the account into which

city employees are required to make contributions from payroll. (Pl. Ex. 32 at

2, 4-5). Under the terms governing NYCERS’s loans, a loan cannot exceed 75%

of a member’s MCAF balance. (See Def. Ex. K). Moreover, failure to repay a

NYCERS loan results in the member’s retirement allowance being reduced

according to the outstanding loan balance upon retirement. (See id.). Plaintiff

failed to pay a NYCERS loan that he applied for and received on May 28, 2005



2     Given that only the procedural due process claim remains, and that the facts of this
      case are undisputed, this Opinion relies on and cites to a limited universe of materials
      that were admitted into evidence at trial. Specifically, this Opinion relies on and cites to
      the various exhibits Defendant submitted to the Court for trial (“Def. Ex. [ ]”) and the
      Affidavit of Mr. Timothy Boos, which Plaintiff entered into evidence (“Pl. Ex. 32”). Where
      appropriate, the Court also cites to Defendant’s pretrial memorandum of law (“Def. Br.”
      (Dkt. #52)) and Plaintiff’s pretrial memorandum of law (“Pl. Br.” (Dkt. #60)).

                                               6
        Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 7 of 13




(see Def. Ex. Q), and as a result he had a loan overage of $2,780.70 at the time

of his retirement (Pl. Ex. 32 at 7). Second, despite Plaintiff’s need to pay a

portion of his gross income into his MCAF (Pl. Ex. 32 at 2), Plaintiff failed to

contribute the amounts required between August 15, 2002, and January 14,

2003 (id. at 5). As a result, at the time of his retirement Plaintiff had an MCAF

deficit of $674.32. (See Def. Ex. U). Plaintiff’s loan overage and MCAF deficit

totaled $3,455.03. (See id.).

      On January 13, 2017, Plaintiff informed NYCERS by letter that he

intended to file for receipt of his vested retirement benefit. (Pl. Ex. 32 at 6).

Plaintiff’s letter prompted Defendant to begin calculating Plaintiff’s retirement

options. (Id.). In the course of this calculation, NYCERS noted both the loan

overage and the MCAF deficit. (Id.). On September 14, 2017, NYCERS

informed Plaintiff by letter (the “Letter”) of his total deficiency of $3,455.03 as a

result of the loan overage and failure to pay into his MCAF. (See Def. Ex. U).

The Letter read, in relevant part:

             The New York City Employees’ Retirement System
             (NYCERS) recently conducted a review of your account
             which revealed a deficit of your Member Contribution
             Accumulation Fund (MCAF) and an outstanding
             pension loan at retirement that exceeded 75% of the
             amount required in your MCAF. By law, an outstanding
             pension loan cannot exceed 75% of the MCAF.

             At retirement, your requirement MCAF amount is
             $55,171.16. Your actual MCAF balance at retirement
             is $54,496.84. The difference between the required and
             actual MCAF balance resulted in a deficit of $674.32.
             In addition, the maximum outstanding loan balance
             you are allowed is $24,310.45, which is 75% of your
             required MCAF of $32,413.93. Your actual outstanding
             loan balance at retirement was $27,091.16, which is
                                          7
       Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 8 of 13




            $2,780.71 more than the maximum allowed by law.
            You must pay the lump-sum amount of $3,455.03 to
            reduce the loan balance to the amount legally
            permitted ….

            If you fail to pay the above amount within 20 days
            from the date of this letter, your advance pension
            payments will be suspended and the process of
            revising your retirement allowance will be delayed.

            If you need further assistance, please contact our Call
            Center at (347) 643-3000 or visit our Customer Service
            Center at 340 Jay Street, Brooklyn, NY 11201.

(Id. (emphasis in original)). Of potential significance to the Court’s due process

analysis, Defendant’s Letter did not inform Plaintiff that he had the right to

challenge any suspension of his benefits through a New York State Article 78

proceeding. (See id.). Plaintiff chose neither to contact Defendant to discuss

his deficiency or to pay the amount required. (Pl. Ex. 32 at 7). His pension

payments were subsequently suspended in November 2017. (Id.). However,

based on an agreement executed between the parties, the suspension of

Plaintiff’s pension payments was lifted on May 10, 2018, and Plaintiff received

all pension payments that were outstanding from the interim period. (Id. at 8).

                             CONCLUSIONS OF LAW

      Based on the foregoing facts, Plaintiff argues that Defendant deprived

him of the rights and privileges guaranteed both by the Due Process Clause of

the Fourteenth Amendment to the United States Constitution and by the New

York State Constitution. (See Pl. Br. 8). Specifically, Plaintiff asserts that

NYCERS failed to provide explicit notice of his right to judicial review under

New York’s Civil Practice Law and Rules (N.Y. C.P.L.R.) §§ 7801-7806 (“Article


                                         8
        Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 9 of 13




78”). (See id.). For the reasons that follow, the Court now concludes that

Defendant’s failure to inform Plaintiff of his right to an Article 78 proceeding

did not constitute a violation of procedural due process because Defendant had

no such affirmative obligation to inform.

      The Fourteenth Amendment’s Due Process Clause provides that “[n]o

State shall ... deprive any person of life, liberty, or property, without due

process of law.” U.S. Const. amend. XIV, § 1. The Due Process Clause thus

bars arbitrary government action, and guarantees procedural fairness when a

state action deprives a citizen of a protected interest in life, liberty, or

property. See Daniels v. Williams, 474 U.S. 327, 331 (1986). “The fundamental

requirement of the Due Process Clause is that an individual be given the

opportunity to be heard at ‘a meaningful time and in a meaningful

manner.’” Patterson v. City of Utica, 370 F.3d 322, 336 (2d Cir. 2004)

(quoting Goldberg v. Kelly, 397 U.S. 254, 267 (1970)).

      To assert a violation of procedural due process, Plaintiff must satisfy

three elements: “first identify a property right, second show that the

government has deprived him of that right, and third show that the deprivation

was effected without due process.” Ahmed v. Town of Oyster Bay, 7 F. Supp.

3d 245, 254 (E.D.N.Y. 2014) (emphasis added) (citing Local 342, Long Island

Pub. Serv. Emps. v. Town Bd., 31 F.3d 1191, 1194 (2d Cir. 1994)). The Court

has previously found — and Defendant does not contest — that “Plaintiff held a

property interest in his continued pension payments” and “suffered a

deprivation for the months in which he received no payment.” Smalls I, 2019

                                           9
       Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 10 of 13




WL 3716444, at *4. Therefore, the only question the Court need answer to

resolve this action is whether Defendant violated Plaintiff’s procedural due

process rights in its suspension of payments.

      The short answer is that no violation of procedural due process has

occurred. It is well settled in the Second Circuit that a party’s ability to avail

himself of Article 78 — a process by which “New York state courts are

empowered to issue ‘common law writs of certiorari to review, mandamus, and

prohibition’” against state agencies and officers, N.Y. State Nat’l Org. of Women

v. Pataki, 261 F.3d 156, 168 (2d Cir. 2001) (quoting Hellenic Am. Neighborhood

Action Comm. v. City of New York, 101 F.3d 877, 881 (2d Cir. 1996)); N.Y.

C.P.L.R. §§ 7801-7802 — provides constitutionally adequate process in the

NYCERS pension context, see, e.g., King v. N.Y.C. Emps. Ret. Sys., 595 F. App’x

10, 12 (2d Cir. 2014) (summary order).

      Plaintiff, however, argues that the existence of an Article 78 proceeding is

insufficient process, and instead that Defendant had an obligation to inform

him of his right to such a proceeding. (See Pl. Br. 8). In this Court’s Opinion

regarding the prior motion to dismiss, the Court left open the door to the

possibility that such an obligation may exist in order for due process to be

satisfied. See Smalls I, 2019 WL 3716444, at *6-7. However, upon further

review of the case law, the Court now closes that door, for it is clear that no

such obligation exists. The Supreme Court has held that due process does not

require “individualized notice of state-law remedies which … are established by

published, generally available state statutes and case law.” City of W. Covina v.

                                         10
       Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 11 of 13




Perkins, 525 U.S. 234, 241 (1999). Once a deprivation has occurred, a plaintiff

“can turn to these public sources to learn about the remedial procedures

available to him. The City need not take other steps to inform him of his

options.” Id. Moreover, in reliance on West Covina, the Second Circuit

confirmed just last month “that the federal procedural due process guarantee

does not require state officials to inform individuals of all the procedural

guarantees they enjoy under state law.” Liberian Cmty. Ass’n v. Lamont, 970

F.3d 174, 192 (2d Cir. 2020) (emphasis in original).

      Given such strong binding authority, the Court cannot find that due

process required Defendant to inform Plaintiff of his right to an Article 78

proceeding. This conclusion is only reinforced by the paucity of case law

supporting such an affirmative obligation. Only two cases — McNair v. N.Y.C.

Hous. Auth., 613 F. Supp. 910 (S.D.N.Y. 1985), and Morris v. N.Y.C. Emps. Ret.

Sys., 129 F. Supp. 2d 599 (S.D.N.Y. 2001) — come close to suggesting such an

obligation, but neither is helpful to Plaintiff. McNair cannot support Plaintiff’s

argument, both because its holding relied on statutory, not constitutional,

grounds, see 613 F. Supp. at 916, and because any such reasoning based on

due process would have been overruled by West Covina.

      Morris comes closer to hitting the mark, but that case is factually distinct

from the one before this Court. In that case, the plaintiff received a letter from

NYCERS informing him that he could appeal NYCERS’s denial of disability

benefits to a Special Medical Review Committee. See Morris, 129 F. Supp. 2d

at 602. However, the letter both induced the plaintiff to sign a waiver of his

                                        11
       Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 12 of 13




right to seek review of his denial of benefits by any other means, and informed

him that the Committee’s recommendation would be “final and conclusive.”

See id. at 602-03. Nowhere did NYCERS inform the plaintiff that he had the

right to an Article 78 proceeding, and that his execution of the waiver would

preclude him from exercising said right. Given NYCERS’s misleading

communication, the court found that NYCERS could not seek the plaintiff’s

waiver of his appellate rights without notifying him of what he was in fact

waiving. See id. at 611.

      The Court fully endorses the central finding of Morris and agrees that

NYCERS may not mislead or deceive individuals into surrendering their legal

rights. However, there was no deception or misrepresentation in the Letter to

Plaintiff. There was only an omission of information — an omission that both

the Supreme Court and the Second Circuit have sanctioned. See W. Covina,

525 U.S. at 241; Liberian Cmty. Ass’n, 970 F.3d at 192. There is therefore no

basis for a finding that due process compelled Defendant to advise Plaintiff of

his right to an Article 78 proceeding. 3 Plaintiff’s procedural due process claim

fails, and this action is thus resolved. 4


3     Plaintiff also attempts to argue that because Defendant has previously informed at least
      one other individual of her right to an Article 78 proceeding, due process now requires
      that Defendant follow that same course of action in every other instance. (See Pl. Br. 5
      (citing Martin v. N.Y.C. Emps. Ret. Sys. (NYCERS), 58 Misc. 3d 1208(A), at *2 (N.Y. Sup.
      Ct. Jan. 8, 2018))). However, there is no authority supporting the idea that a state
      actor can create a constitutional entitlement through an isolated act. Cf. Allen v.
      Cuomo, 100 F.3d 253, 261 (noting that “[a] constitutional entitlement cannot ‘be
      created … merely because a wholly and expressly discretionary state privilege has been
      granted generously in the past.’” (quoting Conn. Bd. of Pardons v. Dumschat, 452 U.S.
      458, 465 (1981))).
4     Plaintiff’s due process claim under the New York Constitution equally fails, as “[t]he due
      process guarantees of the New York Constitution have been interpreted by New York

                                             12
         Case 1:18-cv-05428-KPF Document 69 Filed 09/15/20 Page 13 of 13




                                      CONCLUSION

      For the reasons set forth above, IT IS HEREBY ORDERED, ADJUDGED,

and DECREED THAT Defendant shall have judgment in this action. The Clerk

of the Court is directed to enter judgment accordingly and to close this case.

      SO ORDERED.

Dated:        September 15, 2020
              New York, New York                  __________________________________
                                                       KATHERINE POLK FAILLA
                                                      United States District Judge



Sent by First Class Mail to:
James Smalls
P.O. Box 101
Bronx, NY 10471




      courts generally to be coextensive with federal due process protections.” DeMartino v.
      N.Y. State Dep’t of Labor, 167 F. Supp. 3d 342, 373-74 (S.D.N.Y. 2016) (citing Oneida
      Indian Nation of N.Y. v. Madison Cty., 665 F.3d 408, 427 n.13 (2d Cir. 2011)).

                                             13
